IN THE COMMONWEALTH COURT OF PENNSYLVANIA


James A. Funk,                       :
                          Petitioner :
                                     :
     v.                              :
                                     :
Unemployment Compensation            :
Board of Review,                     :
                          Respondent :          No. 162 C.D. 2015


PER CURIAM


                                       ORDER


             NOW, August 27, 2015, having considered petitioner’s application for

reconsideration, the application is denied.